RULEY, JUDGE:
Between 5:30 and 6:30 on the evening of February 24, 1979, the claimant, James L. Meadows, was operating his 1978 Oldsmobile in a southerly direction on Route 20 in Upshur County. He was about three miles south of Buckhannon, West Virginia. It was dark and raining, and traffic was heavy. He testified that he was travelling at a speed of less than 25 miles per hour when he hit a chuckhole violently, “the worst I had ever hit in my experience.”
As a result of striking this chuckhole, both the front and rear tires on the right side of his car were ruptured and both rims were bent, and Mr. Meadows estimated that his total damage was in the amount of $153.68. He did not return to the scene of the accident, and was therefore unable to testify as to the size of the chuckhole or its exact location in the road. No admissible evidence was introduced at the hearing to establish that respondent had knowledge, either actual or constructive, of the existence of this particular chuckhole.
In view of the fact that as a matter of law the respondent is not an insurer of those using the highways of this State, and no evidence having been presented to establish notice, we are of the opinion that the claimant has failed to establish his claim by the necessary preponderance of the evidence, and, accordingly, this claim is denied.
Claim disallowed.